Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 32 are objected to because of the following informalities: Claim 32 recites “the treatment information that is stored further comprises at least one of: encryption code, association code to medical device of different equipment provider, manufacturing dates” where “and” is missing before “manufacturing dates”, “a” is missing before “medical device” and “an” is missing before “encryption code” and “association code”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-26, 28-35, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28 recites “the bonded RFID tag and rigid base are integrated through an over molding process in which thermoplastic elastomers are injected into a mold at predefined temperate to yield the cosmetic or medical applicator including the sponge having three dimensional structure bonded to the rigid base and encapsulating the RFID tag. Claim 20 from which claim 28 depends requires the RFID tag be integrated during the double over molding process of the sponge with the rigid base. It is unclear if the thermoplastic elastomers are the same or different from the elastic polymer recited in claim 20. There appear to be repetitive clauses in claims 20 and 28 with regard to the over molding or double over molding process. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20-26, 28, 29, 31, 34, 35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463) and Peyron (US 3030967) or alternatively, over Legendre et al. (US 2011/0015463) and Peyron (US 3030967) as evidenced by Oohinata et al. (US 5003660).
Regarding claims 20 and 25, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) connected to a side of the sponge; a Radio Frequency Identification tag (10, Refer to paragraphs 0042, 0046, the RFID tag (encoder) is made together with the rigid base (frame) by being integrally molded therewith), wherein the sponge has a predetermined density sufficient to enable absorption of the substance into the sponge while preventing spontaneous release of the substance, such that only when applying pressure on the sponge, a required amount of the substance is squeezed out; and wherein the RFID tag is configured to store and update treatment information, wherein the stored and updated treatment information includes parameters related to a process of the treatment including at least one of “ duration of treatment and usage of the substance, wherein the stored and updated information is available for different cosmetic or medical devices of a common provider connected to the applicator (Refer to paragraphs 0055-0056, 0063-0065, 0369, 0372, 0374).
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. Legendre et al. also teach the RFID (encoder) may be updated via a write operation to provide information such as “the number of uses that have already been performed” (Refer to paragraphs 0055 and 0056) which is equivalent to usage of the substance and duration of treatment as each use is related to a treatment time encoded by the RFID encoder (Refer to paragraph 0039). 
However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge. 
Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4 and; however, Legendre also states "the use of a frame merely constitutes one possible example amongst others of means suitable for holding an applicator element or a block of composition in the handpiece” and provides another exemplary means for holding the applicator being a stem carrying the applicator/block of composition (Refer to paragraphs 0381 and 0384).  It is well known in the art for sponge/foam applicators to be integral with a support/base which covers the entire bottom surface of the applicator as demonstrated by Peyron (Refer to Figures 1-6). Peyron teaches the cosmetic sponge 31, 33, 34 is cemented to the plastic base 40 (Refer to col. 5 lines 21-28) such that the sponge and plastic base are integrally connected. The unitary sponge and base are detachably coupled to a cosmetic device similar to the configuration provided by Legendre et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Legendre et al. such that the rigid base be integrally connected to a side of the sponge as taught by Peyron, since Legendre et al. states other means for supporting the applicator element are possible and Peyron demonstrates the claimed configuration is a well-known and conventional configuration which ensures the sponge is secured with the base.
The claimed phrase “the rigid plastic base and the sponge are formed together through an over molding process” of claim 20 and “during the overmolding of the sponge with the rigid plastic base” is being treated as product by process limitations; that is an over molding process is used to manufacture the applicator. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Although Peyron is silent regarding how this integration/cementing is achieved, it is well-known in the art for such “cementing” to be achieved using various methods including by directly forming the sponge/foam on the plastic base or the plastic base on the sponge/foam, as evidenced by Oohinata et al. The applicators of Oohinata et al. are formed by molding the sponge material 9 directly onto the base 2 to form a unitary single structure (Refer to col. 4 lines 31-35 and 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of the combination of Legendre et al. and Peyron such that the unified structure of the sponge and base be achieved by molding the sponge onto the base as Oohinata et al. demonstrate this is a well-known and conventional way to achieve such unification between a plastic base and cosmetic sponge. 
Regarding claim 21, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the skin surface of the sponge is flat (Refer to Figure 4). 
Regarding claim 22, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further teach the sponge having a hollow cavity capable of allowing insertion of functional treatment components. Legendre et al. teach the sponge may have portions in relief on the surface (Refer to paragraph 0308) where the portions adjacent the relief portions are cavities or grooves which are capable of being used to retain a composition for application. 
Regarding claim 23, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the predefined density of the sponge allows for absorption capacity of a cosmetic or medical substance including at least one of oil and water in a range between 5 cc and 7 cc.  Legendre et al. teach the sponge has a density greater than 30 kg/m3 and may be made of "polyurethane, polyether, polyester, polyvinyl chloride, polyethylene, ethylene vinyl acetate (EVA), latex, silicone," etc. (Refer to paragraph 0307) such a sponge construction possess absorption capacities within the claimed range.  Legendre et al. further disclose a composition provided with the sponge may include a skincare, cleaning, or makeup composition (Refer to paragraphs 0076, 0090 and 0305), “a lotion, serum, milk, O/W or W/O cream, gel, ointment, pomade, powder, or foam” (Refer to paragraph 0091) and the compositions may contain "at least one fat" which include various oils (Refer to paragraphs 0092-0093) and water (Refer to paragraph 0097).    
Regarding claim 24, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the density of the sponge material after the molding process is greater than 30 kg/m3 which provides density values within the claimed range.  
Regarding claim 26, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above where the RFID tag is initially bonded with the rigid base (Refer to paragraphs 0044 and 0046 of Legendre et al. and the combination provided the RFID tag bonded to the base, refer to rejection of claims 20 and 25 above). 
The claimed phrase “during the double overmolding process of the sponge with the rigid base” is being treated as a product by process limitation; that is the limitation require an overmolding process to integrate the RFID tag to the base. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps which are providing an RFID tag that is integrated with the base where the sponge is bonded to the base. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Legendre et al. provide the RFID tag integrated with the base and the combination provides the sponge being molded onto the base. 
Regarding claim 28, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the cosmetic applicator of claim 25 above where the bonded RFID tag and rigid base are integrated and the sponge is molded over the rigid base such that the RFID is encapsulated. 
The claimed phrase “the bonded RFID tag and rigid base are integrated through an over molding process in which thermoplastic elastomers are injected into a mold at predefined temperature to yield the cosmetic or medical applicator including the sponge having three-dimensional structure bonded to the rigid base and encapsulating an RFID tag” is being treated as a product by process limitation; that is these limitations require an over molding process to bond/integrate the sponge to the base and integrated RFID. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Legendre et al. provide the RFID tag integrated with the base and the combination provides the sponge being integrally connected (cemented or molded) onto the base. 
Regarding claim 29, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose control on level of viscosity of the substance is enabled by pressing on different spots in the sponge. Legendre et al. teach the sponge may be impregnated with a composition for application to keratinous materials (i.e. skin, nails, hair) where compositions which are non-Newtonian compositions (i.e. shear thinning or shear thickening compositions) change viscosity when force is applied. Thus, the cosmetic applicator of Legendre et al. is capable of controlling the viscosity of the substance by pressing on different spots of the sponge (applying force thereto) where many of the example compositions disclosed by Legendre et al. are non-Newtonian. 
Regarding claim 31, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the treatment information that is stored is a type of treatment (Refer to paragraphs 0039-0042, 0055-0058, 0063-0065, 0074, 0324-0326, 0328, 0342-0346, 0348-0350, 0368-0372 and 0374). 
Regarding claim 34, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; Legendre et al. further disclose the updated treatment information is calculated by the RFID chip (Refer to paragraph 0055 and 0056 which explain that the encoder provides information related to the maximum possible number of uses and the number of uses already performed where the encoder is accessible for reading and writing the information). 
Regarding claim 35, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above, where the RFID tag is updated with treatment information and the updated treatment information is received from a medical device associated with said applicator (Refer to paragraphs 0063, 0055, 0056 and 0064). Additionally, since the RFID tag is able to be updated with information, the information can be received by any source able to connect and write the information on thereon, where a medical device associated with said applicator possessing such writing means is able to update the treatment information; it is noted that the claims are directed to an applicator not a combination of an applicator and a medical device. 
Regarding claim 40, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose a cosmetic or medical device (3, Refer to Figures 1-9 of Legendre et al.) comprising the applicator of claim 20. 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata as applied to claim 20 above, and further in view of Petersen et al. (WO 2007064722).
Regarding claim 32, the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata disclose the applicator of claim 20 above; however, the combinations do not disclose the treatment information stored further comprises at least one of: encryption code, association code to a medical device of different equipment provider and manufacturing dates. Petersen et al. discloses a similar applicator (18) having a sponge (50) and rigid base (40) where the applicator is removably coupled to a medical or cosmetic device (10) (Refer to Figures 1-10). Petersen et al. explain that the rigid base provides information (via the electric identifier in the applicator) sensed by a controller in the medical/cosmetic device, where the information provided includes the type of composition in the applicator, encryption information for authorizing use of the applicator and preventing unauthorized use of the applicator, operating paraments such as current levels, etc. (Refer to paragraph 0053). Encryption information which permits use of the device must contain an association code to distinguish authorized use from unauthorized use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata such that the treatment information provided by the RFID of the aforementioned combinations further include encryption information and an association code to a medical device of different equipment provider as taught by Petersen et al. in order to ensure the applicator is authorized for use with the medical/cosmetic device and thereby prevent unauthorized use of the applicator.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463), Peyron (US 3030967) and Hilscher et al. (US 20020129454) or alternatively, over Legendre et al. (US 2011/0015463), Peyron (US 3030967) and Petersen et al. (WO 2007064722) as evidenced by Oohinata et al. (US 5003660).
Regarding claim 43, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) connected to a side of the sponge; a Radio Frequency Identification tag (10, Refer to paragraphs 0042, 0046), wherein the sponge has a predetermined density sufficient to enable absorption of the substance into the sponge while preventing spontaneous release of the substance, such that only when applying pressure on the sponge, a required amount of the substance is squeezed out; and wherein information stored in the RFID tag includes encryption information for preventing unauthorized use of the applicator by the medical device. (Refer to paragraphs 0055, 0063-0065, 0369, 0372, 0374).
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. Legendre et al. also teach the RFID (encoder) may be updated via a write operation to provide information such as “the number of uses that have already been performed” (Refer to paragraphs 0055 and 0056) which is equivalent to usage of the substance and duration of treatment as each use is related to a treatment time encoded by the encoder (Refer to paragraph 0039).
However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge and information stored in the RFID tag including the encryption information for preventing unauthorized use and an association code to a medical device of one of a plurality of different equipment providers for creating differentiation between the different equipment providers. 
	Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4; however, Legendre also states "the use of a frame merely constitutes one possible example amongst others of means suitable for holding an applicator element or a block of composition in the handpiece” and provides another exemplary means for holding the applicator being a stem carrying the applicator/block of composition (Refer to paragraphs 0381 and 0384).  It is well known in the art for sponge/foam applicators to be integral with a support/base which covers the entire bottom surface of the applicator as demonstrated by Peyron (Refer to Figures 1-6). Peyron teaches the cosmetic sponge 31, 33, 34 is cemented to the plastic base 40 (Refer to col. 5 lines 21-28) such that the sponge and plastic base are integrally connected. The unitary sponge and base are detachably coupled to a cosmetic device similar to the configuration provided by Legendre et al. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Legendre et al. such that the rigid base be integrally connected to a side of the sponge as taught by Peyron, since Legendre et al. states other means for supporting the applicator element are possible and Peyron demonstrates the claimed configuration is a well-known and conventional configuration which ensures the sponge is secured with the base.
	Legendre et al. teach different information can be encoded on the RFID tag to prevent use of the applicator under certain conditions and authorize particular use of the applicator under other conditions. Although Legendre et al. do not explicitly state the encoder/RFID tag has encryption information which i) prevents unauthorized use of the application and ii) contains an association code which is compatible with a medical/cosmetic device of one provider from a plurality of providers to differentiate between providers, this is well-known and conventional information encoded in such devices as demonstrated by Petersen et al. A similar applicator is disclosed by Petersen et al., the applicator (18) having a sponge (50) and rigid base (40) where the applicator is removably coupled to a medical or cosmetic device (10) (Refer to Figures 1-10). Petersen et al. explain that the rigid base provides information (via the electric identifier in the applicator) sensed by a controller in the medical/cosmetic device, where the information provided includes the type of composition in the applicator, encryption information for authorizing use of the applicator and preventing unauthorized use of the applicator, operating paraments such as current levels, etc. (Refer to paragraph 0053). Encryption information which permits use of the device must contain an association code to distinguish authorized use from unauthorized use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Legendre et al. and Peyron, and the combination of Legendre et al. and Peyron as evidenced by Oohinata such that the treatment information provided by the RFID of the aforementioned combinations further include encryption information and an association code to a medical device of different equipment provider as taught by Petersen et al. in order to ensure the applicator is authorized for use with the medical/cosmetic device and thereby prevent unauthorized use of the applicator. 
The claimed phrase “the rigid plastic base and the sponge are formed together through an over molding process” where “the RFID tag is integrated during the double over molding of the sponge with the rigid base” is being treated as a product by process limitation; that is an over molding process is used to manufacture the applicator. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Although Peyron is silent regarding how this integration/cementing is achieved, it is well-known in the art for such “cementing” to be achieved using various methods including by directly forming the sponge/foam on the plastic base or the plastic base on the sponge/foam, as evidenced by Oohinata et al. The applicators of Oohinata et al. are formed by molding the sponge material 9 directly onto the base 2 to form a unitary single structure (Refer to col. 4 lines 31-35 and 1-16). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of the combination of Legendre et al., Peyron and Hilscher et al. such that the unified structure of the sponge and base be achieved by molding the sponge onto the base as Oohinata et al. demonstrate this is a well-known and conventional way to achieve such unification between a plastic base and cosmetic sponge. 

Claims 20-26, 28, 29, 31, 34, 35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463) and Duru (US 20080214970).
Regarding claims 20 and 25, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) covering the bottom surface of the sponge; a Radio Frequency Identification tag (10, Refer to paragraphs 0042, 0046), wherein the sponge has a predetermined density sufficient to enable absorption of the substance into the sponge while preventing spontaneous release of the substance, such that only when applying pressure on the sponge, a required amount of the substance is squeezed out; and wherein the RFID tag is configured to store and update during treatment process at least treatment information comprising an expiration date and a duration of each treatment of the applicator and the RFID tag is programmed to become inactive after the expiration date based on updated data of the RFID tag of number of treatments and duration of each treatment (Refer to paragraphs 0055, 0063-0065, 0369, 0372, 0374).
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. Legendre et al. also teach the RFID (encoder) may be updated via a write operation to provide information such as “the number of uses that have already been performed” (Refer to paragraphs 0055 and 0056) which is equivalent to usage of the substance and duration of treatment as each use is related to a treatment time encoded by the RFID encoder (Refer to paragraph 0039). 
However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge.
Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4 but Legendre et al. also state "the use of a frame merely constitutes one possible example amongst others of means suitable for holding an applicator element or a block of composition in the handpiece” and provides another exemplary means for holding the applicator being a stem carrying the applicator/block of composition (Refer to paragraphs 0381 and 0384).  It is well known in the art for sponge/foam applicators to be integral with their support structure and cover an entire bottom surface thereof as evidenced by Duru, which teaches an applicator having a foam/sponge application element (11) which can be adhesively bonded or heat-sealed to a rigid base (20,15) where the base is removably coupled to a device/appliance (3) (Refer to Figures 1-10 and paragraphs 0118, 0122 and 0127), similar to the applicator and handpiece of Legendre. Heat-sealing results in an integral joining of the applicator to the support to provide a rigid base integrally connected to a side of the sponge. Additionally, Duru demonstrates that heat-sealing, bonding and molding are functionally equivalent means for forming an integral structure/part as the intermediate element 20 and the closure element 15 which form the rigid base of the applicator are taught to be “made integrally as a single piece by molding” (Refer to paragraph 0122) or “bonded or heat-sealed” (Refer to paragraph 0118).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Legendre such that the base and sponge be integrally connected (e.g. by heat-sealing) as taught by Duru, since Legendre et al. states other means for supporting the applicator element are possible and Duru demonstrates it is a well-known and common for an applicator and base to be formed as a single integral part. 
The claimed phrases “the rigid plastic base and the sponge are formed together through an over molding process” and the RFID tag is integrated during the double over molding of the sponge with the rigid plastic base” are being treated as a product by process limitation; that is the over molding manufacturing methods are used to construct the applicator such that the base, sponge and RFID tag are integrally formed. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination of Legendre et al. and Duru provide the base integrally connected to the sponge. Alternatively, Duru only mentions heat-sealing or bonding with regard to how the applicator is integrated to the base, but demonstrates heat-sealing, bonding and molding are functionally equivalent methods of integrating two components (Refer to paragraphs 0118 and 0122). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of the combination of Legendre et al. and Duru such that the unified structure of the sponge and base be achieved by molding as Duru recognizes molding processes as being functionally equivalent to heat-sealing and bonding processes for unify components and forming integral structures.  
Regarding claim 21, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the skin surface of the sponge is flat (Refer to Figure 4). 
Regarding claim 22, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further teach the sponge having a hollow cavity capable of allowing insertion of functional treatment components. Legendre et al. teach the sponge may have portions in relief on the surface (Refer to paragraph 0308) where the portions adjacent the relief portions are cavities or grooves which are capable of being used to retain a composition for application. 
Regarding claim 23, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the predefined density of the sponge allows for absorption capacity of a cosmetic or medical substance including at least one of oil and water in a range between 5 cc and 7 cc.  Legendre et al. teach the sponge has a density greater than 30 kg/m3 and may be made of "polyurethane, polyether, polyester, polyvinyl chloride, polyethylene, ethylene vinyl acetate (EVA), latex, silicone," etc. (Refer to paragraph 0307) such a sponge construction possess absorption capacities within the claimed range.  Legendre et al. further disclose a composition provided with the sponge may include a skincare, cleaning, or makeup composition (Refer to paragraphs 0076, 0090 and 0305), “a lotion, serum, milk, O/W or W/O cream, gel, ointment, pomade, powder, or foam” (Refer to paragraph 0091) and the compositions may contain "at least one fat" which include various oils (Refer to paragraphs 0092-0093) and water (Refer to paragraph 0097).    
Regarding claim 24, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the density of the sponge material after the molding process is greater than 30 kg/m3 which provides density values within the claimed range.  
Regarding claim 26, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above where the RFID tag is initially bonded with the rigid base (Refer to paragraphs 0044 and 0046 of Legendre et al. and the combination provided the RFID tag bonded to the base, refer to rejection of claims 20 and 25 above). 
The claimed phrase “during the double over molding process of the sponge with the rigid base” is being treated as a product by process limitation; that is the limitation require an over molding process to integrate the RFID tag to the base. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps which are providing an RFID tag that is integrated with the base where the sponge is bonded to the base. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. Thus, even though the combination of Legendre et al., Spector and Duru or, alternatively the combination of Legendre et al., Spector and Duru as evidenced by Oohinata et al. is silent with regard to the process used to integrate the RFID tag with the base, it appears the product of the combination would be the same or similar as claimed; especially since both applicant's product and the prior art provide an integrated RFID tag and rigid base and the sponge integral with the base. Additionally, the rejection of claim 20 above also provides an alternative obviousness rejection for the aforementioned product by process limitation.
Regarding claim 28, the combination of Legendre et al. and Duru disclose the cosmetic applicator of claim 25 above where the bonded RFID tag and rigid base are integrated and the sponge is integrally connected to the rigid base such that the RFID is encapsulated, where the sponge is made of thermoplastic elastomers (Refer to paragraph 0307-0312 and the rejection of claims 20 and 25 above). 
The claimed phrase “the bonded RFID tag and rigid base are integrated through an over molding process in which thermoplastic elastomers are injected into a mold at predefined temperature to yield the cosmetic or medical applicator including the sponge having three-dimensional structure bonded to the rigid base and encapsulating an RFID tag” is being treated as a product by process limitation; that is these limitations require an over molding process to bond/integrate the sponge to the base and integrated RFID. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.  Legendre et al. provide the RFID tag integrated with the base and the combination provides the sponge being integral with the base. 
However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose control on level of viscosity of the substance is enabled by pressing on different spots in the sponge. Legendre et al. teach the sponge may be impregnated with a composition for application to keratinous materials (i.e. skin, nails, hair) where compositions which are non-Newtonian compositions (i.e. shear thinning or shear thickening compositions) change viscosity when force is applied. Thus, the cosmetic applicator of Legendre et al. is capable of controlling the viscosity of the substance by pressing on different spots of the sponge (applying force thereto) where many of the example compositions disclosed by Legendre et al. are non-Newtonian. 
Regarding claim 31, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the treatment information that is stored is a type of treatment (Refer to paragraphs 0039-0042, 0055-0058, 0063-0065, 0074, 0324-0326, 0328, 0342-0346, 0348-0350, 0368-0372 and 0374). 
Regarding claim 34, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above; Legendre et al. further disclose the updated treatment information is calculated by the RFID chip (Refer to paragraph 0055 and 0056 which explain that the encoder provides information related to the maximum possible number of uses and the number of uses already performed where the encoder is accessible for reading and writing the information). 
Regarding claim 35, the combination of Legendre et al. and Duru disclose the applicator of claim 20 above, where the RFID tag is updated with treatment information and the updated treatment information is received from a medical device associated with said applicator (Refer to paragraphs 0063, 0055, 0056 and 0064). Additionally, since the RFID tag is able to be updated with information, the information can be received by any source able to connect and write the information on thereon, where a medical device associated with said applicator possessing such writing means is able to update the treatment information; it is noted that the claims are directed to an applicator not a combination of an applicator and a medical device. 
Regarding claim 40, the combination of Legendre et al. and Duru disclose a cosmetic or medical device (3 Refer to Figures 1-9 of Legendre et al.) comprising the applicator of claim 20. 

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Legendre et al. and Duru as applied to claim 20 above, and further in view of Petersen et al. (WO 2007064722).
Regarding claim 32, the combination of Legendre et al. Duru disclose the applicator of claim 20 above; however, the combinations do not disclose the treatment information stored further comprises at least one of: encryption code, association code to a medical device of different equipment provider and manufacturing dates. Petersen et al. discloses a similar applicator (18) having a sponge (50) and rigid base (40) where the applicator is removably coupled to a medical or cosmetic device (10) (Refer to Figures 1-10). Petersen et al. explain that the rigid base provides information (via the electric identifier in the applicator) sensed by a controller in the medical/cosmetic device, where the information provided includes the type of composition in the applicator, encryption information for authorizing use of the applicator and preventing unauthorized use of the applicator, operating paraments such as current levels, etc. (Refer to paragraph 0053). Encryption information which permits use of the device must contain an association code to distinguish authorized use from unauthorized use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Legendre et al. and Duru such that the treatment information provided by the RFID of the aforementioned combinations further include encryption information and an association code to a medical device of different equipment provider as taught by Petersen et al. in order to ensure the applicator is authorized for use with the medical/cosmetic device and thereby prevent unauthorized use of the applicator.

Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Legendre et al. (US 2011/0015463), Duru (US 20080214970) and Petersen et al. (WO 2007064722).
Regarding claim 43, Legendre et al. disclose a cosmetic or medical applicator (Refer to Figures 1-9) configured to be connected to a cosmetic or medical device for storing and applying a substance, the applicator comprising: a sponge (4) including a substance (Refer to paragraphs 0080, 0090, 0091, 0305, 0320, 0327, 0390 which explain the sponge contains a substance impregnating the depth of the sponge, such that the sponge is filled with composition), wherein the sponge is an open-cell sponge having a three-dimensional membrane structure made of elastic polymer (Refer to paragraphs 0027, 0028 and 0307 which describe the sponge as being an open cell foam of one or more layers and made of specific elastic polymers), the sponge having a skin surface (upper/exterior portion/skin of sponge) of predetermined thickness sufficient to prevent spontaneous release of the substance, a rigid plastic base (25, Refer to paragraph 0381) covering the bottom surface of the sponge; a Radio Frequency Identification tag (10, Refer to paragraphs 0042, 0046), wherein the sponge has a predetermined density sufficient to enable absorption of the substance into the sponge while preventing spontaneous release of the substance, such that only when applying pressure on the sponge, a required amount of the substance is squeezed out; and wherein information stored in the RFID tag includes encryption information for preventing unauthorized use of the applicator by the medical device. (Refer to paragraphs 0055, 0063-0065, 0369, 0372, 0374).
The sponge applicator(s) of Legendre et al. has/have an outer skin surface and prevent spontaneous release of the composition therein as the composition is contained by the sponge and transported in packaging prior to use and must be contained thereby when a use removes the applicator from the packaging and attaches it to an appliance. An open cell sponge, by nature of its inherent structure, prevents spontaneous release of a substance as pressure is required to deform the sponge and cells thereof, so that the liquid/composition can be released from the cells, when the sponge is in a saturated or partially saturated state. Since some force is required, this is not achieved spontaneously. Additionally, force may be applied without release of the substance depending on the degree of partial saturation as well as the rigidity/flexibility of the sponge; thus, these factors require a threshold force be exceeded to ensure release of the substance. 
However, Legendre et al. does not disclose the rigid base being integrally connected to a side of the sponge and the information stored in the RFID tag includes encryption information for preventing unauthorized use of the applicator by the medical device and an association code to a medical device of one of a plurality of different equipment providers for creating differentiation between the different equipment providers. 
Legendre et al. teach the sponge may be held between a frame comprising two annular base portions (25a, 25b) as depicted in Figure 4; however, Legendre also states "the use of a frame merely constitutes one possible example amongst others of means suitable for holding an applicator element or a block of composition in the handpiece” and provides another exemplary means for holding the applicator being a stem carrying the applicator/block of composition (Refer to paragraphs 0381 and 0384).  It is well known in the art for sponge/foam applicators to be integral with their support structure and cover an entire bottom surface thereof as evidenced by Duru, which teaches an applicator having a foam/sponge application element (11) which can be adhesively bonded or heat-sealed to a rigid base (20,15) where the base is removably coupled to a device/appliance (3) (Refer to Figures 1-10 and paragraphs 0118, 0122 and 0127), similar to the applicator and handpiece of Legendre. Heat-sealing results in an integral joining of the applicator to the support to provide a rigid base integrally connected to a side of the sponge. Additionally, Duru demonstrates that heat-sealing, bonding and molding are functionally equivalent means for forming an integral structure/part as the intermediate element 20 and the closure element 15 which form the rigid base of the applicator are taught to be “made integrally as a single piece by molding” (Refer to paragraph 0122) or “bonded or heat-sealed” (Refer to paragraph 0118).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of Legendre such that the base and sponge be integrally connected (e.g. by heat-sealing) as taught by Duru, since Legendre et al. states other means for supporting the applicator element are possible and Duru demonstrates it is a well-known and common for an applicator and base to be formed as a single integral part. 
The claimed phrases “the rigid plastic base and the sponge are formed together through an over molding process” and the RFID tag is integrated during the double over molding of the sponge with the rigid plastic base” are being treated as a product by process limitation; that is the over molding manufacturing methods are used to construct the applicator such that the base, sponge and RFID tag are integrally formed. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. The combination of Legendre et al. and Duru provide the base integrally connected to the sponge. Alternatively, Duru only mentions heat-sealing or bonding with regard to how the applicator is integrated to the base, but demonstrates heat-sealing, bonding and molding are functionally equivalent methods of integrating two components (Refer to paragraphs 0118 and 0122). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the applicator of the combination of Legendre et al. and Duru such that the unified structure of the sponge and base be achieved by molding as Duru recognizes molding processes as being functionally equivalent to heat-sealing and bonding processes for unify components and forming integral structures.  
Legendre et al. teach different information can be encoded on the RFID tag to prevent use of the applicator under certain conditions and authorize particular use of the applicator under other conditions. Although Legendre et al. do not explicitly state the encoder/RFID tag has an association code which is compatible with a medical/cosmetic device of one provider from a plurality of providers to differentiate between providers, this is well-known and conventional information encoded in such devices as demonstrated by Petersen et al. A similar applicator (18) is disclosed by Petersen et al., the applicator (18) having a sponge (50) and rigid base (40) where the applicator is removably coupled to a medical or cosmetic device (10) (Refer to Figures 1-10). Petersen et al. explain that the rigid base provides information (via the electric identifier in the applicator) sensed by a controller in the medical/cosmetic device, where the information provided includes the type of composition in the applicator, encryption information for authorizing use of the applicator and preventing unauthorized use of the applicator, operating paraments such as current levels, etc. (Refer to paragraph 0053). Encryption information which permits use of the device must contain an association code to distinguish authorized use from unauthorized use.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of the combination of Legendre et al. and Duru such that the treatment information provided by the RFID of the aforementioned combinations further include encryption information and an association code to a medical device of different equipment provider as taught by Petersen et al. in order to ensure the applicator is authorized for use with the medical/cosmetic device and thereby prevent unauthorized use of the applicator.
Response to Arguments
Applicant’s arguments with respect to claim(s) 32 and 43 have been considered but are moot because the new ground of rejection does not rely on the same teaching reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Hilscher et al. is no longer relied upon; instead, Petersen et al. is relied upon. Additionally, Applicant’s argument regarding self-deactivation (refer to page 16 and bottom of page 17) with respect to claim 20 is also moot as none of the instant claims recite the RFID tag being programed to self-deactivate or deactivate. Claim 20 states the stored and updated information is available for different devices of a common provider, but the claim does not require that other providers can not access or use the applicator or that the applicator deactivates. 
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
Argument 1: The encoder 10 of Legendre is not part of the applicator instead it is part of the frame 10 which functions as a connector to the appliance. 
Response: The applicator as claimed is a sponge and a rigid base. The prior art also provides an applicator (2) with a sponge (4) and a rigid base (25). The RFID tag (encoder) is integrated into the rigid base, as is the RFID tag in Applicant’s invention. Applicant explicitly discloses and claims the RFID tag being integrated with the rigid plastic base. Additionally, Applicant’s rigid base also couples to the appliance. Applicant’s applicator and the applicator of Legendre et al. are provided below for convenience to demonstrate they both provide the claimed subject matter. 

    PNG
    media_image1.png
    559
    1295
    media_image1.png
    Greyscale

Argument 2: “The encoder according to Legendre may be accessible for reading and writing but there is no positive indication that the information is updated. Merely stating that the encoder has optionally “the number of uses that have already been performed” is not a clear indication of updating.”
Response: In order to have the number of uses that have already been performed provided by the RFID/encoder, the encoder must be updated to contain said information. For example, if the device is unused, the encoder would indicate zero uses; however, upon the first use, the information on the encoder is updated to reflect the applicator has been used once, and so on and so forth. 
Argument 3: “Legendre et al. also state the  “ The applicator may be for single use,” and there is no indication it may be used for multiple usages, much less that it is configured to be used again with a different appliance of the same provider. 
Response: Legendre et al. repeatedly states the applicator may be used more than once; for example, Applicant may refer to paragraphs 0055, 0063, 0065, 0372 and 0375. The applicator is configured and able to be used with any appliance able to connect to the applicator and read the data stored thereon. 
Argument 4: The encoder of Legendre et al. only stores static information and is not updated. Applicant alleges the Examiner states the applicator holds only static information and the appliance is updated with data of usage. 
Response: The Office and the rejections of record do not state that Legendre et al. only provides static information on the encoder. Instead, Legendre et al. teaches the encoder can be updated during use so that it stores the number of uses that have been performed and Legendre et al. explicitly state the encoder can be accessed for writing (i.e. adding information thereto or updating). Refer to paragraphs 0055 and 0056 of Legendre et al. which state “the encoder may store information relating to the maximum possible number of uses, and optionally the number of uses that have already been performed” and “The encoder may be accessible for reading and writing, e.g. when using an electronic chip”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Machiorlette et al. (US 20170095070) teach an applicator having an RFID chip encoded with information which is read by a handpiece, where the information included whether or not the applicator is an approved/authorized applicator and use of unapproved/unauthorized applicators is prevented (Refer to paragraphs 0057, 0058, 0061, 0062). Kraft (US 20120041778) demonstrates encoded data may be encrypted to prevent unauthorized access and ensure access is granted only to authorized users (Refer to paragraph 0083).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799